Exhibit 10.38 CAMERON INTERNATIONAL CORPORATION STOCK OPTION AGREEMENT Effective Date:[], 2015 1.Purpose.As an additional incentive and inducement to you to remain in the employment of Cameron International Corporation (the “Company”) to acquire an ownership position in the Company, thereby aligning your interests with those of the Company and its stockholders, the Company hereby grants to you, the “Optionee”, the option to purchase common stock of the Company from the Company (the “Options”) at the times and upon the terms and conditions set forth on the attached Notice of Grant of Stock Options and this Option Agreement (the “Agreement”), subject to your acceptance of this Agreement in writing or electronically in the manner prescribed by the Company or its third party administrator.The Options are not intended to be incentive stock options granted in accordance with Code Section 422.For purposes of this Agreement, “Employer” means the Company or any successor of the Company or any affiliate of either that employs the Optionee on the applicable date. All capitalized terms not defined in this Agreement shall have the same meaning as set forth in the Plan. 2.Terms Subject to the Plan.The Agreement is expressly subject to the terms and provisions of the Company’s Equity Incentive Plan (the “Plan”), as indicated in your Notice of Grant of Stock Options.A copy of the Plan is available from the Corporate Secretary upon request.In the event there is a conflict between the terms of the Plan and this Agreement, the terms of the Plan shall control. 3.Purchase Price.The purchase price of the Shares of the Company’s common stock subject to the Agreement shall be $[ ] per Share. 4.Vesting and Exercisability. (a)The Options granted pursuant to this Agreement shall vest on the earliest of (i) the “normal vesting schedule”, (ii) the date following the closing of the proposed Cameron/Schlumberger merger pursuant to the Merger Agreement between Cameron and Schlumberger Holdings Corporation, et. al. dated as of August 25, 2015 (the “Closing”) on which the Optionee is no longer employed by the Company or Employer for any reason or (iii) the Optionee’s death or termination due to Long-Term Disability (as defined below). The “normal vesting schedule” is three installments as follows: one-third on [], 2016, one-third on [ ], 2017, and one-third on [], 2018, provided the Optionee remains employed as of such date (each a “Scheduled Vesting Date”). (b)The Options granted pursuant to this Agreement may be exercised, in whole or in part, but only as to the number of Options as to which the right to exercise has vested at the time of exercise, during the period beginning [ ], 2016 (one year from the date on which the Option was granted), and ending [], 2025 (ten years from the date on which the Option was granted.) CEO Stock Option Agreement 1 (c)“Cause”, for the purposes hereof, shall mean the Optionee has (i) engaged in gross negligence or willful misconduct in the performance of his or her duties and responsibilities respecting his or her position with the Company or Employer; (ii) willfully refused, without proper legal reason, to perform the duties and responsibilities respecting his or her position with the Company or Employer; (iii) breached any material policy or code of conduct established by the Company or Employer; (iv) engaged in conduct that Optionee knows or should know is materially injurious to the Company or Employer; (v) been convicted of a felony or a misdemeanor involving moral turpitude; or (vi) engaged in an act of dishonest or impropriety which materially impairs the Optionee’s effectiveness in his or her position with the Company or Employer. (d)“Long-Term Disability”, for the purposes hereof, shall mean the Optionee is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than twelve months. 5.Exercise of Option.The Options granted herein may be exercised as to vested Options, in whole or in part, from time to time by the Optionee by giving written notice to the Secretary of the Company on or prior to the date on which the Option terminates.Such notice shall identify the Option and specify the number of whole Shares that the Optionee desires to purchase.Any notice of exercise shall be in an electronic or written form as prescribed by the Company or its designated third party administrator.Payment of the purchase price of the Shares that the Optionee desires to purchase shall be tendered in full at the time of giving notice by (i) cash, check in U.S. Dollars, or bank draft payable and acceptable to the Company (or the equivalent thereof acceptable to the Company), (ii) Shares theretofore owned and held by the Optionee, (iii) a combination of cash and Shares theretofore owned and held by the Optionee, or (iv) the Optionee delivering to the Company a properly executed exercise notice together with irrevocable instructions to a broker to promptly deliver to the Company cash or a check payable and acceptable to the Company to pay the exercise price.The notice shall not be considered to be properly given unless accompanied by all documentation deemed appropriate by the Company to reflect exercise of the Option and compliance with all applicable laws, rules and regulations. 6.Changes in the Company’s Capital Structure.The number of Shares subject to the Option and the price per Share payable upon exercise of the Option shall be subject to the provisions of Section 12.2 of the Plan relating to adjustments to corporate capitalization. 7.Employment.This Agreement is not an employment agreement.Nothing contained herein shall be construed as creating any employment relationship. 8.Notices.All notices required or permitted under this Agreement shall be in writing and shall be delivered personally or by mailing the same by registered or certified mail postage prepaid, to the other party.Notice given by mail as below set out shall be deemed delivered at the time and on the date the same is postmarked. CEO Stock Option Agreement 2 Notices to the Company should be addressed to: Cameron International Corporation 1333 West Loop South, Suite 1700
